MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	    2019	ME	40	
Docket:	      Cum-18-412	
Submitted	
  On	Briefs:	 February	20,	2019	
Decided:	     March	12,	2019	
	
Panel:	       ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                 JOHN	C.	MCGARVEY	
                                          	
                                         v.	
                                          	
                                SUSAN	L.	MCGARVEY	
	
	
JABAR,	J.	

      [¶1]		Susan	L.	 McGarvey	 appeals	from	 a	judgment	of	the	 District	Court	

(Portland,	 J.	 French,	 J.)	 denying	 her	 motion	 to	 modify	 a	 divorce	 judgment	

between	her	and	John	C.	McGarvey	and	her	motion	to	reconsider	that	denial.		

She	argues	that	the	court	erred	by	determining	that	there	were	no	substantial	

changes	 in	 circumstances	 sufficient	 to	 justify	 a	 modification	 of	 the	 divorce	

judgment.		We	affirm	the	court’s	judgment.	

                                   I.		BACKGROUND	

      [¶2]	 	 John	 and	 Susan	 were	 divorced	 in	 February	 2007	 by	 a	 judgment	

entered	 by	 the	 District	 Court	 (Powers,	 J.).	 	 The	 judgment	 conferred	 shared	

parental	rights	and	responsibilities	as	well	as	shared	primary	residence	for	the	

parties’	two	children.			
2	

          [¶3]		In	July	2016,	John	filed	a	motion	to	modify	the	divorce	judgment.		A	

hearing	was	held	on	John’s	motion	in	March	2017,	but	Susan	failed	to	appear.		

The	court	granted	John’s	motion	to	modify,	awarding	him	primary	residence	of	

the	 parties’	 daughter,	 as	 well	 as	 allocating	 him	 most	 parental	 rights	 and	

responsibilities	and	ordering	Susan	to	pay	child	support.1		Susan	subsequently	

moved	for	the	court	to	set	aside	the	judgment,	arguing	that	she	had	not	been	

given	adequate	notice	of	the	hearing.		The	court	(J.	French,	J.)	denied	the	motion,	

and	we	affirmed.		See	McGarvey	v.	McGarvey,	Mem-17-83	(Oct.	5,	2017).		

          [¶4]		Following	our	affirmance,	Susan	filed	a	motion	to	modify	the	court’s	

judgment,	 which	 the	 District	 Court	 denied	 after	 finding	 that	 there	 were	 no	

substantial	changes	in	circumstances	warranting	a	modification	of	the	divorce	

judgment.		Susan	moved	for	the	court’s	reconsideration	of	its	judgment,	which	

the	court	also	denied.		Susan	timely	appealed.	

                                             II.		DISCUSSION	

	         [¶5]		On	appeal,	Susan’s	sole	argument	is	that	the	court	erred	by	finding	

that	 there	 were	 no	 substantial	 changes	 in	 circumstances	 justifying	 a	

modification	of	the	divorce	judgment.		See	19-A	M.R.S.	§	1657	(2018).		However,	



     1	
    	 The	 parties’	 other	 child	 had	 reached	 the	 age	 of	 eighteen	 prior	 to	 the	 entry	 of	 the	 court’s	
judgment.			
                                                                                                          3	

because	 Susan	 failed	 to	 provide	 us	 with	 a	 transcript	 of	 the	 hearing	 on	 her	

motion	to	modify,	we	must	assume	that	the	court’s	findings	are	supported	by	

competent	evidence	in	the	record.		See	Springer	v.	Springer,	2009	ME	118,	¶¶	2,	

8,	 984	 A.2d	 828	 (“The	 appellant	 bears	 the	 burden	 of	 providing	 an	 adequate	

record	 upon	 which	 the	 reviewing	 court	 can	 consider	 the	 arguments	 on	

appeal.”).		Based	on	the	court’s	findings,	we	can	discern	no	error	in	the	court’s	

judgment	denying	Susan’s	motion	to	modify.	

	        [¶6]		In	his	brief,	John	requested	that	we	impose	sanctions	on	Susan	for	

pursuing	a	frivolous	appeal.		Although	we	agree	that	the	pursuit	of	“an	appeal	

without	 an	 adequate	 record	 is	 an	 unproductive	 exercise”	 that	 “wastes	 the	

resources	 of	 other	 parties	 as	 well	 as	 the	 court,”2	 	 id.	 ¶	 9,	 the	 Maine	 Rules	 of	

Appellate	Procedure	 require	that	a	 party	seeking	the	imposition	of	sanctions	

file	 a	 separate	 motion	 requesting	 sanctions,	 M.R.	 App.	 P.	 13(f);	 a	 request	 for	

sanctions	 stated	 only	 in	 a	 party’s	 brief	 is	 not	 sufficient,	 see	 Alexander,	 Maine	

Appellate	Practice	§	13.6	at	196	(5th	ed.	2018)	(“A	request	for	sanctions	stated	

only	in	a	brief	 is	not	sufficient	to	trigger	imposition	of	sanctions	pursuant	to	




    2		 Although	 Susan	 is	 unrepresented	 in	 this	 appeal,	 we	 have	 consistently	 stated	 that	
“self-represented	 litigants	 are	 held	 to	 the	 same	 standards	 as	 represented	 parties.”	 	 Edwards	 v.	
Campbell,	2008	ME	173,	¶	11,	960	A.2d	324	(alteration	omitted)	(quotation	marks	omitted).	
4	

Rule	13(f).”).		Because	John	failed	to	file	a	separate	motion	requesting	sanctions,	

we	must	deny	his	request.		

         The	entry	is:	

                            Judgment	affirmed.	
	
	    	      	     	      	     	
	
Susan	L.	McGarvey,	pro	se,	appellant	
	
David	S.	Turesky,	Esq.,	Portland,	for	appellee	John	C.	McGarvey	
	
	
	
Portland	District	Court	docket	number	FM-2005-1035	
FOR	CLERK	REFERENCE	ONLY